DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/535,414   filed 08/08/2019.

Claims Status
2.	This office action is based upon claims received on 09/30/2021, which replace all prior or other submitted versions of the claims.
	-Claims 2-3, 9, 12-13, 19 are cancelled.
	-Claims 1, 4-8, 10, 11, 14-18, 20 are pending.
-Claims 1, 4-8, 10, 11, 14-18, 20 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement


Response to Arguments/Remarks
6.           Applicant's remarks, see pages 6-11, filed 09/30/2021, with respect to Objections to the Claims,  have been considered in light of applicant’s amendments addressing the issues raised.  The minor objections to Claim 10 have been withdrawn.

7.	Applicant's remarks/arguments, see page 6-9, filed 09/30/2021, with respect to Claims rejected under 35 U.S.C. § 103 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.

8.	Applicant's remarks/arguments, see page 10 (ln 12-16), filed 09/30/2021, with respect to Rejection of Claims 3-5, 7, 9-10, 13-15, 17, and 19-20 Under 35 U.S.C. §103, applicant indicates that “Wei does not discloses or teaches that "the duration of first type timer is configured based on an absolute time unit and the duration of second type timer is configured based on a BWP used for data transmission and reception and the duration of both dimer is not updated after the timer starts, until the timer is stopped or expires".  
	In response, Examiner respectfully contends otherwise and presents that WEI et. al. (US-20190158229-A1) referred to as “WEI”, discloses the subject limitations as currently presented under the new grounds rejection of Claim 1, as also applied to parallel features independent claims 8, 11, 18.  As noted in the new grounds rejection of Claim 1 as an example, Wei as noted in the rejection (See office action) discloses:
wherein the timer comprises a first type timer and a second type timer (WEI FIG. 6A depicts On duration timer, DRX inactivity timer, drx-RetransmissionTimerDL  ¶0126 BWP switching.. during DL data transmission; ¶0051 (see above ); ¶0139 In Zone D, the UE switches the BWP immediately and keeps both the DRX inactivity timer and the ON duration timer running; ¶0143 In Zone H,.. If the UE switches the BWP immediately, the UE keeps the DRX operation; FIG. 6B for similar UL operation & ¶0161 Zone D.sub.1 DRX inactivity timer, the ON duration timer; ¶0164 Zone E switches the BWP immediately, the UE keeps the DRX operation); 
Which the examiner respectfully contends and notes discloses: during downlink operation, BWP switching procedural options configured for On duration timer, DRX inactivity timer (a first type timer) and drx-RetransmissionTimerDL  (a second type timer) , 
a duration of the first type timer is configured based on an absolute time unit, a duration of the second type timer is configured based on a BWP used for data transmission and reception (WEI – FIG.1 ¶0037-0038 5G NR..there are at least three different types of time units: ..Scalable time unit (STU) and Absolute time (AT)… slots and symbols are STUs.. symbol length is inversely proportional to subcarrier spacing (SCS) ; ¶0168 two options for a timer (any DRX timers, (e.g., on duration timer, DRX inactivity timer, HARQ RTT timer and DRX retransmission timer)) to be configured with absolute time; ¶0172 options for any DRX timers (e.g., on duration timer, DRX inactivity timer, HARQ RTT timer and DRX retransmission timer) to be configured with STU or STU but presented in ms); 
Which the examiner respectfully contends and notes discloses:  both on duration timer, DRX inactivity timer (first type timer), and DRX retransmission timer (second type timer), can be configured for Absolute time units or Scalable Time Units (STU) where STU are BWP dependent, where BWP utilized for UL and DL),
and the duration of the first timer and the duration of the second timer is not updated after the timer starts, until the timer is stopped or expires (WEI – FIG. 6A & 6B; ¶0168 (See above) ¶0169 – 0170…option 1  After the UE is switched to BWP 2, the UE keeps the timer counting in real time, and the UE doesn't care about whether the symbol or slot length has changed; ¶0172 (see above), ¶0173 option 1 -..The timer is counting the number of the STU ( 1/112 ms, which is the symbol length in BWP 1), and then after switching to BWP 2, the UE keeps counting the number of steps but changes the step into the configuration of BWP 2 ( 1/28 ms, which is the symbol length in BWP 2); 
Which the examiner respectfully contends and notes discloses:  Regardless of whether timer is set for absolute time units or STU for both timer type1 and timer type 2, once started, the respective timer is not updated by a BWP switch, and runs through the end of the time per the set absolute time unit, or tin the case of STU runs to the end of time in the number of assigned slots, symbols or Steps)
	Applicant is directed to the office action for the combination rejection these features along with other features of Claim 1 disclosed by Liao et. al (US-20200037247-A1) in view of WEI et. al. (US-20190158229-A1).
The rejection has been revised and set forth below according to the amended claims (see Office Action).

9.	Applicant's remarks/arguments, see page 10 (ln 19-25), filed 09/30/2021, furthermore with respect to Dependent Claims 4-5. 7. 10. 14-15. 17, and 20, have been considered, and are moot and/or not persuasive, furthermore at least via dependency to the independent claims.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claim 1, 4-8, 10, 11, 14-18, 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

12.	Regarding Claim 1: 
A.	Claims 1 as currently amended recites the limitation, “wherein the timer comprises a first type timer and a second type timer, a duration of the first type timer is configured based on an absolute time unit, a duration of the second type timer is configured based on a BWP used for data transmission and reception and the duration of the first timer and the duration of the second timer is not updated after the timer starts, until the timer is stopped or expires”
	The claim terms “wherein the timer comprises a first type timer and a second type timer”, while could be interpreted as a timer which possibly independently can be configured to take two timer characteristics independent of each other - “a first type timer and a second type timer”, could also be separately interpreted as that the timer encompasses or constitutes or contains a period where two other timers “a first type timer and a second type timer” are also configured.  This lack of clarity in applicant’s objective for its claim language, when furthermore combined in view of  ”……and the duration of the first timer and the duration of the second timer is not updated after the timer starts, until the timer is stopped or expires”, is furthermore unclear and indefinite, as to which timer of possible various interpretations of the terms “the timer”, applicant intends to refer back to for the phrase  “the timer starts, until the timer is stopped or expires”.  Is it the timer that encompasses or constitutes or contains both the first timer and second timer, is it the timer that possibly independently takes the characteristics of the first and second timer, or does the timer refer back to the first type timer, the second type timer, and the timer independently. It is unclear and indefinite what the applicant’s objective is for the term “the timer” as noted. 
Examiner interprets Claim language as best possible. The examiner requires applicant to review, correct, and address the referenced claim language to reflect applicant’s intent and objective for the claim language noted.

13.	Claims 8, 11, 18 recite limitations for a method for an accompanying base station, a user device, and a base station, corresponding to the method of Claim 1, and Claims 8, 11, 18 recite similar and parallel features to Claim 1.  Claims 8, 11, 18 is/are subject to the same 35 U.S.C. 112(b) rejection pertaining to Claim 1. Examiner interprets Claim language as best possible. The examiner requires applicant to review, correct, and address the referenced claim language to reflect applicant’s intent, and objective for the claim language noted, as identified for claim 1 item A.

14.	 Regarding Claims 4-7, 10, 14-17, 20 via dependency to claims 1, 8, 11, 18 and  respectively, these claims are also rejected subject to 35 U.S.C. 112(b).	

Claim Rejections - 35 USC § 103
15.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

16.	Claims 1, 4, 5, 6, 7, 8, 10, 11, 14, 15, 16, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et. al (US-20200037247-A1) referenced hereafter as “Liao” in view of WEI et. al. (US-20190158229-A1) referenced hereafter as “WEI”.

Regarding Claim 1 (Currently Amended), Liao teaches: A method of performing a discontinuous reception (DRX) operation by a user equipment (UE), 
the method comprising: receiving bandwidth part (BWP) configuration information and DRX configuration information (Liao –FIG. 7 & ¶0070 (lines 1-6) the wake-up signal 710-1 indicates to the UE 704-1 not only regarding data traffic for the UE 704-1 in the ON duration 722-1 but also information of the BWP index for BWP switching and/or the set index of power-saving configurations for later data reception/transmission; ¶0076(lines 1-6) If a BWP index is signaled by the wake-up signal 710-1 in a BWP field, BWP-specific parameters in the wake-up signal 710-1 can further include ..following configurations: (a) DRX parameters, e.g., DRX-cycle, on-duration, inactivity timer etc.; NOTE: Base station Transmits (UE receives) Wake up Signal or WUS signal used to receive by UE both BWP configuration (BWP index, BWP Specific parameters) and DRX configuration including DRX Cycle, on-duration (DRX information)); 
configuring a duration of a timer for the DRX operation based on the BWP configuration information and the DRX configuration information (Liao – See ¶0075 (lines 1-10) at least 2 BWP types or 2 sets of power-saving configurations defined - BWP #1 for traffic with burst with set #1 of power-saving configurations and BWP #2 for regular/sparse traffic with set #2 of power-saving configurations where the DRX cycle of BWP #1 with set #1 of power-saving configurations is shorter while the DRX cycle of bandwidth for BWP #2 with  set #2 of power-saving configurations is longer; NOTE: a DRX cycle timer  duration (a timer and the timer’s cycle or duration for DRX cycle or DRX operation) is configured for UE, where the DXR Cycle is longer or shorter (DRX configuration) dependent on BWP type (BWP configuration)); 
and controlling the timer to perform the DRX operation based on the configured duration (Liao – FIG. 7 & ¶0055 (lines 2-9): UE implements a discontinuous reception (DRX) mechanism where DRX is a configurable DRX cycle in the UE, and with a DRX cycle configured with an ON duration and an OFF duration, the device monitors the downlink control signaling only when active  in the ON duration, sleeping the remaining time in the OFF duration; FIG. 9 & ¶0074 (line 17-21) PDCCH may instruct the UE 704-1 to switch to the bandwidth part (#1) .. or to switch to the bandwidth part (#2); ¶0075 (lines 1-10) at least 2 BWP types or 2 sets of power-saving configurations defined - BWP #1 for traffic with burst ..and BWP #2 for regular/sparse traffic ..where the DRX cycle of BWP #1 ..is shorter while the DRX cycle of bandwidth for BWP #2 .. is longer;   NOTE: UE switches between BWP #1 and BWP#2 and also switches DRX timer cycle or controls the timer in changing between configured short or long DRX timer cycle duration per switching between BWP #1 or BWP #2 configuration, to further discontinuously monitor for reception of Down link control signaling during ON duration timer which expires at OFF duration timer within the configured DRX Cycle timer or configured DRX Cycle timer is further cyclically controlled), 
Liao does not appear to explicitly disclose or strongly suggest: wherein the timer comprises a first type timer and a second type timer, a duration of the first type timer is configured based on an absolute time unit, a duration of the second type timer is configured based on a BWP used for data transmission and reception and the duration of the first timer and the duration of the second timer is not updated after the timer starts, until the timer is stopped or expires.
WEI which also discloses: configuring a timer for DRX operation (WEI - ¶0051: a base station (e.g., a gNB) may provide DRX configuration having one or more of the following timers and parameters: DRX On Duration Timer (drx-onDurationTimer), DRX Inactivity Timer (drx-InactivityTimer), DRX Retransmission Timer (drx-RetransmissionTimerDL), DRX UL Retransmission Timer (drx-RetransmissionTimerUL), DRX Long Cycle (drx-LongCycle), DRX Start Offset (drx-StartOffset), DRX Short Cycle (drx-ShortCycle), DRX Short Cycle Timer (drx-ShortCycleTimer); FIG. 3 & ¶0062 Upon receipt and/or decoding of DCI 320, the UE may trigger/reset a DRX inactivity timer.. DRX inactivity timer may be started or restarted; ¶0067 DL and UL HARQ RTT timers may be configured through RRC signaling; NOTE: base station configures a timer including several DRX timers for DRX operation);
furthermore WEI discloses: wherein the timer comprises a first type timer and a second type timer (WEI FIG. 6A depicts On duration timer, DRX inactivity timer, drx-RetransmissionTimerDL  ¶0126 BWP switching.. during DL data transmission; ¶0051 (see above ); ¶0139 In Zone D, the UE switches the BWP immediately and keeps both the DRX inactivity timer and the ON duration timer running; ¶0143 In Zone H,.. If the UE switches the BWP immediately, the UE keeps the DRX operation; FIG. 6B for similar UL operation & ¶0161 Zone D.sub.1 DRX inactivity timer, the ON duration timer; ¶0164 Zone E switches the BWP immediately, the UE keeps the DRX operation; NOTE: during downlink operation, BWP switching procedural options configured for On duration timer, DRX inactivity timer (A first type timer) and drx-RetransmissionTimerDL  (a second type timer) ), 
a duration of the first type timer is configured based on an absolute time unit, a duration of the second type timer is configured based on a BWP used for data transmission and reception (WEI – FIG.1 ¶0037-0038 5G NR..there are at least three different types of time units: ..Scalable time unit (STU) and Absolute time (AT)… slots and symbols are STUs.. symbol length is inversely proportional to subcarrier spacing (SCS) ; ¶0168 two options for a timer (any DRX timers, (e.g., on duration timer, DRX inactivity timer, HARQ RTT timer and DRX retransmission timer)) to be configured with absolute time; ¶0172 options for any DRX timers (e.g., on duration timer, DRX inactivity timer, HARQ RTT timer and DRX retransmission timer) to be configured with STU or STU but presented in ms; NOTE: both on duration timer, DRX inactivity timer (first type timer), and and DRX retransmission timer (second type timer), can be configured for Absolute time units or Scalable Time Units (STU) where STU are BWP dependent, where BWP utilized for UL and DL),
and the duration of the first timer and the duration of the second timer is not updated after the timer starts, until the timer is stopped or expires (WEI – FIG. 6A & 6B; ¶0168 (See above) ¶0169 – 0170…option 1  After the UE is switched to BWP 2, the UE keeps the timer counting in real time, and the UE doesn't care about whether the symbol or slot length has changed; ¶0172 (see above), ¶0173 option 1 -..The timer is counting the number of the STU ( 1/112 ms, which is the symbol length in BWP 1), and then after switching to BWP 2, the UE keeps counting the number of steps but changes the step into the configuration of BWP 2 ( 1/28 ms, which is the symbol length in BWP 2); NOTE: Regardless of whether timer is set for absolute time units or STU for both timer type1 and timer type 2, once started, the respective timer is not updated by a BWP switch, and runs through the end of the time per the set absolute time unit, or tin the case of STU runs to the end of time in the number of assigned slots, symbols or Steps)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liao with teachings of WEI, since it enables a UE  via a frame structure for the next generation 5G NR wireless communication to support flexible configurations accommodating various next generation communication requirements, such as eMBB, mMTC, and URLLC, while fulfilling high reliability, high data rate and low latency requirements (WEI - ¶0032).

Regarding Claim 4 (Currently Amended), Liao in view of WEI teaches: The method of claim 1, 
furthermore WEI discloses: wherein the first type timer comprises at least one of an on-duration timer, a shortDRXcycle timer, or a drx-inactivity timer (WEI - ¶0168 a timer (any DRX timers, (e.g., on duration timer, DRX inactivity timer, HARQ RTT timer and DRX retransmission timer)) to be configured with absolute time; NOTE: on duration timer, DRX inactivity timer), 
and wherein the second type timer comprises at least one of a drx- RetransmissionTimerDL or a drx-RetransmissionTimerUL (WEI - ¶0095 (lines 3-6) the drx-HARQ-RTT -TimerDL is represented in number of symbols of a BWP where a transport block (e.g., downlink data) is received. In some implementations, the drx-HARQ-RTT -TimerUL is represented in number of symbols of a BWP where a transport block (e.g., uplink data) is transmitted ; ¶0172 DRX timers (e.g., on duration timer, DRX inactivity timer, HARQ RTT timer and DRX retransmission timer) to be configured with Scalable time units (STU); NOTE DRX timers include disclosed drx-RetransmissionTimerDL drx-RetransmissionTimerUL represented in terms of symbols associated with the BWP or STU in association with BWP).  

Regarding Claim 5 (Original), Liao in view of WEI teaches:The method of claim 4, 
furthermore WEI discloses:  wherein durations of the drx- RetransmissionTimerDL and the drx-RetransmissionTimerUL are configured based on a slot duration of the BWP used for data transmission and reception ( WEI - ¶0095 (lines 3-6) the drx-HARQ-RTT -TimerDL is represented in number of symbols of a BWP where a transport block (e.g., downlink data) is received. In some implementations, the drx-HARQ-RTT -TimerUL is represented in number of symbols of a BWP where a transport block (e.g., uplink data) is transmitted ; ¶0096 (lines 1-11) Each of the BWPs, having different slot lengths, may have a different unit configuration in ms, where the value can be shared (e.g., kept the same) among the BWPs, whereby once a UE switches BWP, the UE may keep the value configuration for the RTT timers and DRX retransmission timers, but apply the new BWP's corresponding unit configuration in ms. The unit of the RTT timers and DRX retransmission timers may each have a specific time length, symbol length, slot length, multiple of symbol, slot length in default BWP, a reference BWP, CORESET period or smallest granularity of time unit; NOTE: DRX retransmission timers measured in slot length corresponding to BWP).

Regarding Claim 6(Original), Liao in view of WEI teaches: The method of claim 1, 
furthermore Liao also discloses:  further comprising: receiving physical downlink control channel (PDCCH) data for a BWP switching (LIAO – FIG. 7 & ¶0069 (lines 1-7): UE 704-1 receives a PDCCH on the same bandwidth part as the wake-up signal 710-1 in the ON duration 722-1,.. PDCCH may also carry a BWP index for BWP switching or an index corresponding to a set of power-saving configurations for later data reception and transmission; NOTE PDCCH carries BWP index for BWP switching);
furthermore Liao discloses:  performing the BWP switching based on the PDCCH data (Liao – FIG. 9 & ¶0074 (lines17-21) PDCCH may instruct the UE 704-1 to switch to the bandwidth part (#1) 916 when the packet size is large or to switch to the bandwidth part (#2) 914 when the packet size is small; NOTE: UE instructed to perform illustrated BWP switching); 
furthermore Liao discloses:  and updating the configured duration of the timer based on the BWP switching (Liao ¶0075 (lines 1-10) - at least 2 BWP types or 2 sets of power-saving configurations can be defined where the DRX cycle of BWP #1 (or set #1 of power-saving configurations) is shorter while the DRX cycle of bandwidth for BWP #2 (or set #2 of power-saving configurations) can be longer; NOTE: when switched to BWP #1 DRX- Cycle timer duration is shorter and when Switched to BWP #2 – DRX timer Cycle is longer). 

Regarding Claim 7 (Original), Liao in view of WEI teaches: The method of claim 6, 
Liao does not appear to explicitly disclose or strongly suggest: wherein the updating comprises not updating the duration of the timer before the timer is stopped or expires
furthermore WEI discloses: updating duration of timer (WEI ¶0166 Regarding UE switches to a new BWP..UE may keep counting all of the ongoing timers (any DRX timers (e.g., on duration timer, DRX inactivity timer, HARQ RTT timer and DRX retransmission timer)), and thus the behavior has several options; ¶0169 UE switches to a new BWP, ..UE may keep counting all of the ongoing timers..the UE may change the timers counting basis to the configuration on the new BWP; WEI - ¶0173 - timer is counting the number of the STU ( 1/112 ms, which is the symbol length in BWP 1), and then after switching to BWP 2, the UE keeps counting the number of steps but changes the step into the configuration of BWP 2 ( 1/28 ms, which is the symbol length in BWP 2); NOTE: DRX timers or timers measured in number of STU with time length based upon BWP symbol length)NOTE: For all or any on going DRX timers UE changes timer counting based upon BWP configuration );
wherein the updating comprises not updating the duration of the timer before the timer is stopped or expires (WEI ¶170 UE keeps the timer counting in real time, and .. doesn't care about whether the symbol or slot length has changed or not...Once the timer expires within a middle of a symbol and/or slot, the UE extends the expiration time to the end of current symbol and/or slot; ¶0172-¶173) Once the switching time is within a middle of a STU of BWP2, the UE also counts the STU; NOTE: When DRX timers - on duration etc, expires on ends in middle of symbol or slot or STU, the UE waits for or includes the symbol slot or STU to end before restarting or reconfiguring or updating timers ).  
 
Regarding Claim 8 (Currently Amended), Liao teaches: A method of performing a discontinuous reception (DRX) operation by a base station, 
(See the rejection of Claim 1.  Claim 8 recites similar and parallel features to Claim 1 and Claim 8 pertains to the base station corresponding to the method of Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate)
the method comprising: transmitting bandwidth part (BWP) configuration information and DRX configuration information to a user equipment (UE) (Liao –FIG. 7 & ¶0070 (lines 1-6) the wake-up signal 710-1 indicates to the UE 704-1 not only regarding data traffic for the UE 704-1 in the ON duration 722-1 but also information of the BWP index for BWP switching and/or the set index of power-saving configurations for later data reception/transmission; ¶0076(lines 1-6) If a BWP index is signaled by the wake-up signal 710-1 in a BWP field, BWP-specific parameters in the wake-up signal 710-1 can further include ..following configurations: (a) DRX parameters, e.g., DRX-cycle, on-duration, inactivity timer etc.; NOTE: Base station Transmits (UE receives) Wake up Signal or WUS signal used to receive by UE both BWP configuration (BWP index, BWP Specific parameters) and DRX configuration including DRX Cycle, on-duration (DRX information)); 
and transmitting physical downlink control channel (PDCCH) data to the UE based on a duration of a timer of the UE (Liao – FIG. 7 & ¶0055 (lines 2-9): UE implements a discontinuous reception (DRX) mechanism where DRX is a configurable DRX cycle in the UE, and with a DRX cycle configured with an ON duration and an OFF duration, the device monitors the downlink control signaling only when active  in the ON duration, sleeping the remaining time in the OFF duration; ¶0058 (lines 7-9) the base station 702 .. transmit PDCCH 732-1 directed to the UE 704-1 in the ON duration 722-1; NOTE: UE monitors Downlink Control Signal or from base station, during configured DRX Cycle duration or DRX timer duration where when Wake Up Signal Indicates PDCCH Transmission Base Station transmits PDCCH to UE during on duration timer within DRX cycle FIG. 7 Shows PDCCH within DRX Cycle where DRX Cycle represents a cyclic DRX timer configured for a UE with a periodic duration within which is configured an associated on duration timer for every DRX-Cycle timer),
the duration being configured based on the BWP configuration information and the DRX configuration information (Liao – See ¶0075 (lines 1-10) at least 2 BWP types or 2 sets of power-saving configurations defined - BWP #1 for traffic with burst with set #1 of power-saving configurations and BWP #2 for regular/sparse traffic with set #2 of power-saving configurations where the DRX cycle of BWP #1 with set #1 of power-saving configurations is shorter while the DRX cycle of bandwidth for BWP #2 with  set #2 of power-saving configurations is longer; NOTE: a DRX cycle timer  duration (a timer and the timer’s cycle or duration for DRX cycle or DRX operation) is configured for UE, where the DXR Cycle is longer or shorter (DRX configuration) dependent on BWP type (BWP configuration)), 
Liao does not appear to explicitly disclose or strongly suggest: wherein the timer comprises a first type timer and a second type timer, a duration of the first type timer is configured based on an absolute time unit, a duration of the second type timer is configured based on a BWP used for data transmission and reception and the duration of the first timer and the duration of the second timer is not updated after the timer starts, until the timer is stopped or expires
WEI discloses: wherein the timer comprises a first type timer and a second type timer, a duration of the first type timer is configured based on an absolute time unit, a duration of the second type timer is configured based on a BWP used for data transmission and reception and the duration of the first timer and the duration of the second timer is not updated after the timer starts, until the timer is stopped or expires (See the rejection of Claim 1.  Claim 8 recites similar and parallel features to Claim 1 and Claim 8 pertains to the base station corresponding to the method of Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 10 (Original), Liao in view of WEI teaches: The method of claim 8, 
(See the rejection of Claim 4.  Claim 10 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 10. Where applicable minor differences between claims are noted as appropriate.)
wherein the first type timer comprises at least one of an on-duration timer, a shortDRXcycle timer, or a drx-inactivity timer, and wherein the second type timer comprises at least one of a drx- RetransmissionTimerDL or a drx-RetransmissionTimerUL (See the rejection of Claim 4.  Claim 10 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 10. Where applicable minor differences between claims are noted as appropriate).

Regarding Claim 11 (Currently Amended), Liao teaches: A user equipment (UE) for performing a discontinuous reception (DRX) operation, the UE comprising: a transceiver; and a controller coupled with the transceiver (Liao – See FIG. 2 & ¶0033 (lines 1-5) a base station 210 in communication with a UE 250; ¶0035 TX/RX processor 256, TX/RX 254, Controller 259; FIG. 7 & ¶0055 (lines 1-4) communications between a base station 702 and a UE 704-1 where UE 704-1 implements a discontinuous reception (DRX) mechanism; UE performing DRX communication)  
(See the rejection of Claim 1.  Claim 11 recites similar and parallel features to Claim 1 and Claim 11 is the accompanying UE to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
and configured to: receive bandwidth part (BWP) configuration information and DRX configuration information, configure a duration of a timer for the DRX operation based on the BWP configuration information and the DRX configuration information, and control the timer to perform the DRX operation based on the configured duration, wherein the timer comprises a first type timer and a second type timer, a duration of the first type timer is configured based on an absolute time unit, a duration of the second type timer is configured based on a BWP used for data transmission and reception and the duration of the first timer and the duration of the second timer is not updated after the timer starts, until the timer is stopped or expires (See the rejection of Claim 1.  Claim 11 recites similar and parallel features to Claim 1 and Claim 11 is the accompanying UE to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 14 (Currently Amended), Liao in view of WEI teaches:The UE of claim 11, 
(See the rejection of Claim 4.  Claim 14 recites similar and parallel features to Claim 4 and Claim 14 is the accompanying UE to the method of Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable minor differences between claims are noted as appropriate)
wherein the first type timer comprises at least one of an on-duration timer, a shortDRXcycle timer, or a drx-inactivity timer, and wherein the second type timer comprises at least one of a drx- RetransmissionTimerDL or a drx-RetransmissionTimerUL (See the rejection of Claim 4.  Claim 14 recites similar and parallel features to Claim 4 and Claim 14 is the accompanying UE to the method of Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable minor differences between claims are noted as appropriate).

Regarding Claim 15 (Original), Liao in view of WEI teaches:The UE of claim 14, 
(See the rejection of Claim 5.  Claim 15 recites similar and parallel features to Claim 5 and Claim 15 is the accompanying UE to the method of Claim 5, and the rationale for the rejection of claim 4 applies similarly to claim 15. Where applicable minor differences between claims are noted as appropriate)
wherein durations of the drx- RetransmissionTimerDL and the drx-RetransmissionTimerUL are configured based on a slot duration of the BWP used for data transmission and reception (See the rejection of Claim 5.  Claim 15 recites similar and parallel features to Claim 5 and Claim 15 is the accompanying UE to the method of Claim 5, and the rationale for the rejection of claim 4 applies similarly to claim 15. Where applicable minor differences between claims are noted as appropriate).
 
Regarding Claim 16 (Original), Liao in view of WEI teaches: The UE of claim 11, 
(See the rejection of Claim 6.  Claim 16 recites similar and parallel features to Claim 6 and Claim 16 is the accompanying UE to the method of Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable minor differences between claims are noted as appropriate)
wherein the controller is further configured to: receive physical downlink control channel (PDCCH) data for a BWP switching, perform the BWP switching based on the PDCCH data, and update the configured duration of the timer based on the BWP switching (See the rejection of Claim 6.  Claim 16 recites similar and parallel features to Claim 6 and Claim 16 is the accompanying UE to the method of Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable minor differences between claims are noted as appropriate).  

Regarding Claim 17 (Original) Liao in view of WEI teaches: The UE of claim 16, 
(See the rejection of Claim 7.  Claim 17 recites similar and parallel features to Claim 7 and Claim 17 is the accompanying UE to the method of Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable minor differences between claims are noted as appropriate)
wherein the controller is further configured not to update the duration of the timer before the timer is stopped or expires (See the rejection of Claim 7.  Claim 17 recites similar and parallel features to Claim 7 and Claim 17 is the accompanying UE to the method of Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable minor differences between claims are noted as appropriate).  

Regarding Claim 18 (Currently Amended), Liao teaches: A base station for performing a discontinuous reception (DRX) operation, the base station comprising: a transceiver; and a controller coupled with the transceiver (Liao – See FIG. 2 & ¶0033 (lines 1-5) a base station 210 in communication with a UE 250; Controller 275; ¶0034 ¶0038 (line 12-15) TX/RX proc3essors 216 & 270 coupled to TX transmitter /RX receiver¶ ; FIG. 7 & ¶0055 (lines 1-4) communications between a base station 702 and a UE 704-1 where UE 704-1 implements a discontinuous reception (DRX) mechanism; NOTE: Base station performing DRX communication with UE )
(See the rejection of Claim 8.  Claim 18 recites similar and parallel features to Claim 8 and Claim 18 is the accompanying Base station to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)
and configured to: transmit bandwidth part (BWP) configuration information and DRX configuration information to a user equipment (UE), and transmit physical downlink control channel (PDCCH) data to the UE based on a duration of a timer of the UE, the duration being configured based on the BWP configuration information and the DRX configuration information, wherein the timer comprises a first type timer and a second type timer, a duration of the first type timer is configured based on an absolute time unit, a duration of the second type timer is configured based on a BWP used for data transmission and reception and the duration of the first timer and the duration of the second timer is not updated after the timer starts, until the timer is stopped or expires(See the rejection of Claim 8.  Claim 18 recites similar and parallel features to Claim 8 and Claim 18 is the accompanying Base station to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 20. (Currently Amended), Liao in view of WEI teaches: The base station of claim 18,
(See the rejection of Claim 10.  Claim 20 recites similar and parallel features to Claim 10 and Claim 20 is the accompanying base station to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate) 
wherein the first type timer comprises at least one of an on-duration timer, a shortDRXcycle timer, or a drx-inactivity timer, and wherein the second type timer comprises at least one of a drx- RetransmissionTimerDL or a drx-RetransmissionTimerUL  (See the rejection of Claim 10.  Claim 20 recites similar and parallel features to Claim 10 and Claim 20 is the accompanying base station to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        11/23/2021



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414